Appeals by defendants from judgments, entered upon verdicts in plaintiffs’ favor, and orders denying motions for new trial. Defendants’ tmck, in a disabled condition, stood on the left side of a State highway, after dark, with the headlights lighted. Plaintiffs were proceeding in the opposite direction in an automobile, and came into collision with the truck while attempting to pass it on their right side. Judgments and orders unanimously affirmed, with costs in one action. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.